EXCITATION DEVICE WHICH
EXCITES WHEELS OF VEHICLE



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated April 21, 2022.

TITLE

In response to the Applicant’s amendment to the title, the objection thereto as set forth in the previous Office Action (Jan. 25, 2022) has been overcome.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.



CLAIMS

35 U.S.C. § 112

In view of the Applicant’s amendments to the claims, the rejection of claims 1 - 6 under 35 U.S.C. 112(b) as set forth in the said previous Office Action has been overcome.

35 U.S.C. § 103

Claims 1 and 3 remain rejected under 35 U.S.C. 103 as being unpatentable over Schmalzrieth et al. (2019/0245375) in view of Booth (2016/0222938).

With respect to independent claim 1, Schmalzrieth sets forth an excitation device, comprising a plurality of components located below a minimum ground clearance portion (vehicle chassis) of the vehicle during excitation, the plurality of components comprising:
a first contact part (4) arranged to come into contact with each corresponding wheel from one direction (forward side) in a front-rear direction of the vehicle (Fig. 1) and restrict movement of the wheel to the one direction in the front-rear direction of the vehicle (ie. roller 4 is in contact with the forward side of the wheel and restricts forward movement of the wheel);
a second contact part (3) arranged to be movable in the front-rear direction of the vehicle (rotates in the forward direction) and to come into contact with the wheel from another direction


(rearward side) in the front-rear direction of the vehicle and hold a lower side of the wheel between the first contact part and the second contact part (Fig. 1);
an actuator (7) driving the second contact part (3) in the front-rear direction of the vehicle and exciting the wheel via the second contact part (motor 7 spins roller 3 which then rotates the wheel of the vehicle) such that a vibration is inherently input to a contact point between the wheel and the second contact part (rotating the wheel via the roller, which the roller itself is rotated by the engine 7, will inherently cause a vibration at the contact point); and
a grounding part (17) arranged between the first contact part and the second contact part and grounding the wheel (part 17 allows rollers 3 and 4 to be moved away from one another which in turn allows the wheel to come into contact with the ground between the rollers,
wherein an interval between an upper end of the grounding part (17) and an upper end of a highest component among the plurality of components (3 and 4) other than the grounding part is set to a value smaller than a minimum ground clearance of the vehicle (distance between the surface 13 and the bottom of the vehicle as shown in Fig. 1).

Schmalzrieth fails to set forth that the plurality of components respectively excite (rotate) a plurality of wheels of a vehicle. Instead Schmalzrieth sets forth that the plurality of components only excite one wheel of the vehicle.
However, it would have been within the realm of one having ordinary skill in the art and obvious to one having ordinary skill in the art armed the Schmalzrieth teaching to use multiple devices (2) in conjunction with multiple wheels of the vehicle as is shown in the Booth teaching.


The motivation being so that the device is operable for vehicles in which more than one wheel is a driven wheel. If the vehicle has multiple driven wheels (for example, both rear wheels are driven during normal operation, ie. posi-traction), both rear wheels will need to be elevated on rollers to prevented the vehicle from moving forwards when one rear wheel is driven because driving one wheel will also drive the other wheel. Such a configuration of elevating multiple drive wheels is shown in the Booth teaching which is used as evidence to support the Examiner’s rational.
The Examiner notes that the Applicant’s amended claim language of “each corresponding wheel” can be interpreted as not meaning every wheel of the vehicle. The phrase “each corresponding wheel” can be and has been interpreted as only meaning every wheel that is in contact with the first and second contact parts.
	
With respect to claim 3, Schmalzrieth sets forth that the first contact part (4) and the second contact part (3) respectively comprise a first roller and a second roller that are rotatable around an axis line extending in a width direction of the vehicle (Fig. 1), and
the second roller (3) is interpreted as being configured to, in a state where the second roller is in contact with each corresponding wheel (9), be rotatable (ie. spinning) only in a rotation direction (counterclockwise) that is opposite to the wheel rotation direction (clockwise).

Claims 2 and 4 remain rejected under 35 U.S.C. 103 as being unpatentable over Schmalzrieth et al. (2019/0245375) in view of Booth (2016/0222938) and further in view of Axtell (5,452,607).

With respect to claim 2, Schmalzrieth in view of Booth fail to set forth a guiding part.
However, Axtell sets forth a guiding component (40) as the highest component (Fig. 1), wherein the guiding part has an opening (opening for rollers) having a size larger than a size of a tread of each corresponding wheel in the front-rear direction and a left-right direction and guides each corresponding wheel between the first contact part and the second contact part (ramps 40 allows for the wheels to be driven onto and between the rollers 16 - 22 and is thus interpreted as the guiding component as claimed), and
the first contact part and the second contact part are arranged below the opening of the guiding part (Fig. 1).
As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to use the guiding part of Axtell with the device of Schmalzrieth.
The motivation being to ease mounting and dismounting of the vehicle on and off the rollers without the need for a jack as per Schmalzrieth.

With respect to claim 4, Schmalzrieth sets forth that the first contact part (4) and the second contact part (3) respectively comprise a first roller and a second roller that are rotatable around an axis line extending in a vehicle width direction of the vehicle (Fig. 1), and
the second roller (3) is interpreted as being configured to, in a state where the second roller is in contact with each corresponding wheel (9), be rotatable (ie. spinning) only in a rotation direction (counterclockwise) that is opposite to the wheel rotation direction (clockwise).



Claim 5 remains rejected under 35 U.S.C. 103 as being unpatentable over Schmalzrieth et al. (2019/0245375) in view of Booth (2016/0222938) further in view of Bond (2006/0057544).

With respect to claim 5, Schmalzrieth in view of Booth fail to set forth that the plurality of components comprise a stopper that comes into contact with the second roller and stops rotation of the second roller.
However, Bond sets forth a stopper that comes into contact with a second roller and stops rotation of the second roller (page 7, paragraph 66).
As such, it would have been obvious to one having ordinary skill in the art to incorporate the stopper of Bond onto the device of Schmalzrieth.
The motivation being to ease mounting and dismounting of the vehicle on and off the rollers by stopping the movement of the roller to allow the vehicle to enter and exit the rollers without the rollers spinning.

Claim 6 remains rejected under 35 U.S.C. 103 as being unpatentable over Schmalzrieth et al. (2019/0245375) in view of Booth (2016/0222938) and Axtell (5,452,607) and further in view of Bond (2006/0057544).

With respect to claim 6, Schmalzrieth in view of Booth and further in view of Axtell fail to set forth that the plurality of components comprise a stopper that comes into contact with the second roller and stops rotation of the second roller.


However, Bond sets forth a stopper that comes into contact with a second roller and stops rotation of the second roller (page 7, paragraph 66).
As such, it would have been obvious to one having ordinary skill in the art to incorporate the stopper of Bond onto the device of Schmalzrieth.
The motivation being to ease mounting and dismounting of the vehicle on and off the rollers by stopping the movement of the roller to allow the vehicle to enter and exit the rollers without the rollers spinning.

Response To Arguments

The Applicant’s arguments have been considered but have not been found to be persuasive. The Applicant first argues that the operation of the disclosed invention is absolutely different from that of the applied prior art of Schmalzrieth. The Examiner acknowledges the differences between the disclosed invention and that of the applied prior art. However, those differences are not expressed and set forth in the claims, for the claims merely set forth general language describing a vehicle on a test stand with rollers. The claim language is what will distinguish the Applicant’s invention over that of the prior art and not the intended use of the Applicant’s invention versus that of the prior art.
Specifically, the Applicant argues that Schmalzrieth fails to teach an actuator exciting each corresponding wheel via the second contact part such that a vibration is input to a contact point between the corresponding wheel and the second contact part. However, the Examiner points out that Schmalzrieth set forth an actuator (7) exciting each corresponding wheel (ie. 

making the wheel 9 spin) via the second contact part (3) such that a vibration is input to a contact point between the corresponding wheel and the second contact part (ie. when roller 3 spins while contacting the wheel 9 at a corresponding contact point, an inherent vibration will result from the spinning roller being in contact with the spinning wheel because spinning bodies have a level of vibration to them and since the wheel does not have a perfectly smooth surface, ie. tire, a level of vibration will result). As such, the Applicant’s added limitation to independent claim 1 regarding the vibration does not distinguish the claims over the prior art.

CONTACT INFORMATION

THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).











/Eric S. McCall/Primary Examiner
Art Unit 2856